Exhibit 10.1

 

[img1.jpg]

IBC Management Incentive Plan (Fiscal 2007)

 

 

 

Plan Objective

The objective of this program is to provide an incentive to eligible Management
for the attainment of organizational performance objectives that contribute to
the achievement of IBC’s Fiscal 2007 Business Plan. The program provides some
opportunity to offset two consecutive years without merit increases.

 

 

Term of the Plan: Fiscal Year 2007

 

Approvals, Oversight, Discretionary Payments and Timing

 

 

§

Oversight of the incentive plan shall be the responsibility of the IBC
Compensation Committee, consisting of the CEO, COO, CFO and CMO. All payments
will be reviewed and approved by the Compensation Committee of IBC’s Board of
Directors.

 

§

A discretionary pool will be created in the event that IBC exceeds its EBITDA
target before incentive compensation at the rate of 15% of any excess.
Additionally, to the extent IBC exceeds EBITDA and certain BU’s or PC’s do not
meet their targets (in which case they do not earn incentive compensation), that
funding will go into the discretionary pool. The discretionary pool, if any,
will be managed by the IBC Compensation Committee. Distributions can be made to
any employee based on individual performance and contribution to the achievement
of IBC’s business objectives.

 

§

All bonus payments will be made approximately 90 days following the close of the
fiscal year and completion of the year-end audit.

 

 



--------------------------------------------------------------------------------

 

 

[img2.jpg]

IBC Management Incentive Plan (Fiscal 2007)

 

 

 

Plan Measures

Performance Measures are assigned based on the employee’s ability to
impact/influence results.

§

Corporate

 

 

•

Measured against Corporate (IBC) EBITDA targets

 

 

•

Failure to meet the IBC EBITDA goals results in no funding

 

 

§

Wholesale Business Units

 

 

•

Measured against BU EBITDA targets

 

 

•

Failure to meet BU EBITDA goals results in no funding

 

 

•

 

Bonuses will be funded at the 50% level unless IBC EBITDA objectives are
achieved

 

 

§

Profit Centers, Dry Products, Retail Sales and Dolly Direct Sales

 

 

•

Measured against PC or unit EBITDA targets

 

 

•

Failure to meet PC or unit EBITDA goals results in no funding

 

 

•

 

Bonuses will be funded at the 50% level unless IBC Corp. EBITDA objectives are
achieved

 

 

§

Sub-units of the PC (Sales and Operations)

 

 

•

Measured against metrics that will include, but may not be limited to, those
shown below and will be customized and communicated by PC leadership

 

 

•

Failure of the PC or Unit to achieve EBITDA target results in no funding

 

 

•

Bonuses will be funded at the 50% level unless IBC Corp. EBITDA objectives are
achieved

 

 

•

Sales Management

 

 

 

-

PC Sales plan (70%)

 

 

 

-

PC Route returns (20%)

 

 

 

-

PC Safety Goals (10%)

 

 

•

Operations

 

 

 

-

Objectives for plant operations will be customized to be plant specific. These
will be developed by the Business Unit and submitted to the COO for review and
approval.

 

 

Individual Measures and Opportunity

Individual performance ratings will impact incentive opportunity relative to
target, as follows:

§

Performance below standard, probationary status, or written performance
improvement plan in place: $0

§

Performance below expectations, needs improvement in some areas: 60% - 80% of
target

§

Performance meeting expectations, no identified improvement needs: 80% - 100%

§

Performance exceeding expectations: 100% - 150%

 

 

 

 